Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 1 of 11 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________x
ABETH HASHIMI,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
THE CORNER SPOT INC. and
LOUIS DEPINTO,

                  Defendants.
_____________________________________x

       Plaintiff, Abeth Hashimi, by his undersigned counsel, hereby files this Complaint and

sues, The Corner Spot Inc., and Louis Depinto, for injunctive relief pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”).

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Abeth Hashimi, currently resides in Flushing, New York, and is sui

juris. He is a qualified individual with disabilities under the ADA law. Abeth suffers from

central nuclear myopathy. Central Nuclear Myopathy is a congenital neuromuscular disorder. It

is characterized as a defect in the cell structure of voluntary muscles. As a result Abeth is bound

to ambulate in a wheelchair. He has visited the property, which forms the basis of this lawsuit

and plan to return to the property to avail himself of the goods and services offered to the public

at the property, and to determine whether the property has been made ADA compliant. His
                                                                                                      1
Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 2 of 11 PageID #: 2



access to the facility and/or full and equal enjoyment of the goods, services, facilities, privileges,

advantages, and/or accommodations offered therein was denied and/or limited because of these

disabilities, and will be denied and/or limited in the future unless and until Defendant is

compelled to remove the physical barriers to access and ADA violations which exist at the

facility, including but not limited, to those set forth in the Complaint.

       3.      Defendant, Louis Depinto is an individual and transacts business in the State of

 New York and within this judicial district. Defendant is the owner, of the real property, which

 is the subject of this action located on or about at 22-80 Steinway St, Astoria, NY 11105

(hereinafter the “Facility”).

       4.      Defendant, The Corner Spot Inc., is an incorporated company and transacts

 business in the State of New York and within this judicial district. Defendant is the lessee and

 operator of the premises known as 22-80 Steinway St, Astoria, NY 11105, located on or about

 22-80 Steinway St, Astoria, NY 11105 (hereinafter the “Facility”).

       5.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       6.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       7.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       8.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Eastern District.

                                                                                                        2
Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 3 of 11 PageID #: 3



                           FACTUAL ALLEGATIONS AND CLAIM

       9.      Plaintiff has attempted to access the facility, but could not do so without severe

 hardship, because of his disabilities, and the physical barriers to access and ADA violations that

 exist at the Facility, which restrict and/or limit his access to the goods and services offered at

 the Facility. The ADA violations are more specifically set forth in this Complaint.

       10.     Plaintiff intends to visit the Facility again in the near future in order to utilize all

 of the goods and services offered therein but will be unable to do so because of the physical

 barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

 and/or limit his access to the facility, including those barriers conditions and ADA violations

 more specifically set forth in this Complaint.

       11.     Defendants have discriminated against Plaintiff and others with disabilities by

 denying access to, and full and equal enjoyment of the goods and services of the facility, as

 prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

 required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

 and others with disabilities unless and until Defendants are compelled to remove all physical

 barriers that exist at the facility, including those specifically set forth herein, and make the

 facility accessible to and usable by persons with disabilities, including Plaintiff.

       12.     Defendants have discriminated against Plaintiff by failing to comply with the

 above requirements. A specific, although not exclusive, list of unlawful physical barriers,

 dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

 access the Facility and full and equal enjoyment of the goods, services offered at the Facility

 include:

                                                                                                          3
Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 4 of 11 PageID #: 4



  I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT
       PROVIDED AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED
       AS REQUIRED. EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
       ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
       a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
          provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
          Where Required. Accessible routes shall be provided where required by 206.2.
          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped, and shall comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       ENTRANCE DOOR. NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
       REQUIRED MANEUVERING CLEARANCE AT ENTRANCE DOOR.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
III.   THE FIRST OF THREE EXTERIOR DINING COUNTERS IS INACCESSIBLE.NON-
       COMPLIANT HEIGHT OF THE FIRST OF THREE EXTERIOR DINING COUNTERS
       EXCEEDS MAXIMUM HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE
       AND TOE CLEARANCE NOT PROVIDED AT THE FIRST OF THREE EXTERIOR
       DINING COUNTERS. PORTION OF THE FIRST OF THREE EXTERIOR DINING
       COUNTERS REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
       a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
          dining surfaces are provided for the consumption of food or drink, at least 5 percent

                                                                                              4
Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 5 of 11 PageID #: 5



         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
         902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
         counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
         space complying with 305 positioned for a forward approach shall be provided. Knee
         and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
         tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
         34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
         Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
         required at an element as part of a clear floor space, the toe clearance shall extend 17
         inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
         clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
         Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
         required under an element as part of a clear floor space, the knee clearance shall be 11
         inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
         27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
         clearance shall be 30 inches (760 mm) wide minimum.
IV.   THE SECOND OF THREE EXTERIOR DINING COUNTERS IS INACCESSIBLE.
      NON-COMPLIANT HEIGHT OF THE SECOND OF THREE EXTERIOR DINING
      COUNTERS EXCEEDS MAXIMUM HEIGHT ALLOWANCE. PORTION OF THE
      SECOND OF THREE EXTERIOR DINING COUNTERS REQUIRED TO BE
      ACCESSIBLE NOT PROVIDED.
      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent
         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
         902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
         counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
         space complying with 305 positioned for a forward approach shall be provided. Knee
         and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
         tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
         34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
         Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
         required at an element as part of a clear floor space, the toe clearance shall extend 17
         inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
         clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee

                                                                                               5
Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 6 of 11 PageID #: 6



         Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
         required under an element as part of a clear floor space, the knee clearance shall be 11
         inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
         27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
         clearance shall be 30 inches (760 mm) wide minimum.
 V.   THE THIRD OF THREE EXTERIOR DINING COUNTERS IS INACCESSIBLE.
      NON-COMPLIANT HEIGHT OF THE THIRD OF THREE EXTERIOR DINING
      COUNTERS EXCEEDS MAXIMUM HEIGHT ALLOWANCE. REQUIRED
      MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT THE THIRD OF
      THREE EXTERIOR DINING COUNTERS. PORTION OF THE THIRD OF THREE
      EXTERIOR DINING COUNTERS REQUIRED TO BE ACCESSIBLE NOT
      PROVIDED.
      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent
         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
         902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
         counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
         space complying with 305 positioned for a forward approach shall be provided. Knee
         and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
         tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
         34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
         Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
         required at an element as part of a clear floor space, the toe clearance shall extend 17
         inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
         clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
         Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
         required under an element as part of a clear floor space, the knee clearance shall be 11
         inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
         27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
         clearance shall be 30 inches (760 mm) wide minimum.
VI.   INACCESSIBLE DINING TABLES. REQUIRED MINIMUM KNEE AND TOE
      CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM
      PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
      NOT PROVIDED.
      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent

                                                                                               6
Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 7 of 11 PageID #: 7



           of the seating spaces and standing spaces at the dining surfaces shall comply with
           902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
           Dining surfaces and work surfaces shall comply with 902.2 and 902.3. ADAAG
           902.2 Clear Floor or Ground Space. A clear floor space complying with 305
           positioned for a forward approach shall be provided. Knee and toe clearance
           complying with 306 shall be provided. ADAAG 306.2 Toe Clearance. ADAAG
           306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
           part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
           minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
           inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
           Minimum Required Depth. Where knee clearance is required under an element as
           part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
           inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above
           the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
           (760 mm) wide minimum.
VII.    INACCESSIBLE RESTROOM. INACCESSIBLE TRAVEL PATH LEADING TO
        RESTROOM. REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT
        TRAVEL PATH LEADING TO RESTROOM.
        a. ADAAG 402 Accessible Routes a. ADAAG 402.1 General. Accessible routes shall
           comply with 402.ADAAG 402.2 Components. Accessible routes shall consist of one
           or more of the following components: walking surfaces with a running slope not
           steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
           and platform lifts. All components of an accessible route shall comply with the
           applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
           General. Walking surfaces that are a part of an accessible route shall comply with
           403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
           clear width of walking surfaces shall be 36 inches (915 mm) minimum.
VIII.   REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT RESTROOM DOOR.
        a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32
            inches (815 mm) minimum. Clear openings of doorways with swinging doors shall
            be measured between the face of the door and the stop, with the door open 90 degrees.
 IX.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
        RESTROOM DOOR.
        a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
           doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
           full width of the doorway and the required latch side or hinge side clearance.
  X.    NON-COMPLIANT DOOR SWING OF DOOR AT RESTROOM. RESTROOM DOOR
        SWINGS INTO THE FLOOR SPACE OF RESTROOM FIXTURES.

                                                                                               7
Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 8 of 11 PageID #: 8



        a. ADAAG 603.2.3 Door Swing. Doors shall not swing into the clear floor space or
           clearance required for any fixture.
 XI.    NON-COMPLIANT DOOR KNOB AT RESTROOM DOOR REQUIRES TWISTING
        OF THE WRIST.
        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
           Operable parts shall be operable with one hand and shall not require tight grasping,
           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
XII.    NON-COMPLIANT DOOR LOCK AT RESTROOM DOOR REQUIRES TWISTING
        OF THE WRIST.
        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
           Operable parts shall be operable with one hand and shall not require tight grasping,
           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
XIII.   REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN RESTROOM.
        a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
           rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
           with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304
           shall be provided within the room. ADAAG 304.3.1 Circular Space. The turning
           space shall be a space of 60 inches (1525 mm) diameter minimum. The space shall
           be permitted to include knee and toe clearance complying with 306
XIV.    INACCESSIBLE WATER CLOSET. INACCESSIBLE TRAVEL PATH LEADING TO
        WATER CLOSET. REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT
        TRAVEL LEADING TO WATER CLOSET.
        a. ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible routes shall
           comply with 402. ADAAG 402.2 Components. Accessible routes shall consist of one
           or more of the following components: walking surfaces with a running slope not
           steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
           and platform lifts. All components of an accessible route shall comply with the
           applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
           General. Walking surfaces that are a part of an accessible route shall comply with
           403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
           clear width of walking surfaces shall be 36 inches (915 mm) minimum.




                                                                                                 8
  Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 9 of 11 PageID #: 9



  XV.    REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN
         RESTROOM.
         a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
            Clearances around water closets and in toilet compartments shall comply with 604.3.
            ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
            minimum measured perpendicular from the side wall and 56 inches (1420 mm)
            minimum measured perpendicular from the rear wall.
 XVI.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
         WATER CLOSET IN RESTROOM.
         a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
            bars shall be provided on the side wall closest to the water closet and on the rear wall.
XVII.    INACCESSIBLE FLUSH CONTROL AT WATER CLOSET IN RESTROOM. NON-
         COMPLIANT POSITION OF FLUSH CONTROL LOCATED AT CLOSED SIDE OF
         WATER CLOSET IN RESTROOM.
         a. ADAAG 604.6 Flush Controls. Flush controls shall be hand operated or automatic.
            Hand operated flush controls shall comply with 309. Flush controls shall be located
            on the open side of the water closet except in ambulatory accessible compartments
            complying with 604.8.2.
XVIII.   INACCESSIBLE LAVATORY IN RESTROOM. REQUIRED MINIMUM CLEAR
         FLOOR SPACE NOT PROVIDED AT LAVATORY IN RESTROOM.
         a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
            space complying with 305, positioned for a forward approach, and knee and toe
            clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor
            or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
            minimum.
 XIX.    REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
         LAVATORY IN RESTROOM.
         a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
            space complying with 305, positioned for a forward approach, and knee and toe
            clearance complying with 306 shall be provided. ADAAG 306.2 Toe Clearance.
            ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is required at an
            element as part of a clear floor space, the toe clearance shall extend 17 inches (430
            mm) minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
            inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
            Minimum Required Depth. Where knee clearance is required under an element as
            part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
            inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above


                                                                                                   9
Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 10 of 11 PageID #: 10



            the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
            (760 mm) wide minimum.
 XX.     INACCESSIBLE MIRROR IN RESTROOM. NON COMPLIANT MOUNTED
         HEIGHT OF MIRROR IN RESTROOM EXCEEDS MAXIMUM HEIGHT
         ALLOWANCE.
         a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
            installed with the bottom edge of the reflecting surface 40 inches (1015 mm)
            maximum above the finish floor or ground. Mirrors not located above lavatories or
            countertops shall be installed with the bottom edge of the reflecting surface 35 inches
            (890 mm) maximum above the finish floor or ground.

         13.    The above listing is not to be considered all-inclusive of the barriers, which exist

 at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

 ADA violations.

         14.   The removal of the physical barriers, dangerous conditions and ADA violations set

 forth herein is readily achievable and can be accomplished and carried out without much

 difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

 36.304.

         15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until

 Defendants are required to remove the physical barriers, dangerous conditions and ADA

 violations that exist at the facility, including those set forth herein.

         16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

 and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

         17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

                                                                                                       10
Case 1:20-cv-01071-AMD-VMS Document 1 Filed 02/27/20 Page 11 of 11 PageID #: 11



 accessible to and useable by individuals with disabilities to the extent required by the ADA, and

 closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

 injunction enjoining Defendants from continuing is discriminatory practices, ordering

 Defendants to remove the physical barriers to access and alter the subject facility to make it

 readily accessible to and useable by individuals with disabilities to the extent required by the

 ADA, closing the subject facility until the barriers are removed and requisite alterations are

 completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

 expenses incurred in this action.


                                                       Respectfully submitted,
                                                       s/Maria Costanza Barducci
                                                       Maria Costanza Barducci, Esq.
                                                       BARDUCCI LAW FIRM
                                                       Attorneys for Plaintiff
                                                       5 West 19th Street, 10th Floor
                                                       New York, New York 10011
                                                       Bar No.: 5070487
                                                       Telephone: 212-433-2554
                                                       Email: mc@barduccilaw.com




                                                                                                    11
